Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT

                                    No. 04-17-00225-CV

                         IN THE INTEREST OF A.F.V., a Child

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00142
                         Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, we ORDER that no costs of this appeal are assessed
against him.

       SIGNED August 2, 2017.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice